Me. Chibe Justice Del Tobo
delivered the opinion of the Court.
In this case the People of Puerto Rico through the prosecuting .attorney moved that the appeal be dismissed upon the ground that the last extension granted to the appellant to file his brief had expired on February 8, 1936, and that he had not yet done so upon the date of the motion, June 15, 1936.
The motion came on for hearing on July 13. Both parties appeared. Defendant alleged through his counsel that he had failed to file his brief on account of illness and prayed that he be granted a new extension of time to do so. The prosecuting attorney objected.
From an examination of the record we find that the case is one brought in the District Court of San Juan upon an information presented by the prosecuting attorney of the district against Silvano Rivera G-onzález, charging him with the commission of an offense of carrying forbidden weapons, it being alleged that “on or about the 24th day of October, 1935, and in Río Piedras, . . . unlawfully, willfully and with malice aforethought, carried upon his person, for purposes of offense and defense, a revolver. ...”
The cause came on for trial on the day set — November 6, 1935. The defendant appeared by counsel and, according to the record, “made a plea of guilty; withdrawing the plea of not guilty which he had made at the time the information was read.”
*373The court accordingly found him guilty of the offense of carrying weapons and sentenced him to three months in jail. The defendant immediately appealed to this court. From the foregoing statement of facts there does not appear to be the slightest just cause for granting the new term asked for. On the contrary, what is apparent, is the frivolity of this appeal, taken for the purpose of delaying execution of the judgment.
• The motion of the prosecuting attorney must be granted and the appeal dismissed for lack of prosecution.
Mr. Justice Cordova Dávila took no part in the decision of this case.